DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on January 28, 2021.  Claim 1 has been amended.  Claims 8-9 have been cancelled.  No claims have been added.  Claims 1-7 and 10-20 are pending in the application.  Claims 10-12, 15 and 18-19 have been withdrawn as being directed to a non-elected invention.  

Response to Amendment
	Rejections under 35 USC § 112(b) of Claims 1-9, 13-14, 16-17 and 20 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claim 1-5, 13-14, 16 and 20 have been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 102 of Claims 8-9 have been withdrawn in view of cancellation of claims 8-9.
Rejections under 35 USC § 103 of Claims 6, 7, 17 and 20 have been withdrawn in view of applicant’s amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claims 10-12 (Cancelled).
Claim 15 (Cancelled).
Claims 18-19 (Cancelled).

Allowable Subject Matter
Claims 1-7, 13-14, 16-17 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Thijssen et al. (US Pat. No. 3,872,009)- which is considered the closest prior art of record, discloses wash column apparatus for use in a suspension crystallization process configured to separate crystals from a crystal suspension mixture composed of crystals and mother liquor, the wash column apparatus comprising:
a cylindrical vessel (#10), the cylindrical vessel comprising:
a piston with a piston head and a piston rod (#13), the piston being arranged reciprocatingly movable in the cylindrical vessel, the piston bounding above the piston head a wash chamber (#12) inside the cylindrical vessel and the piston head comprising at least one filter (#15) (see figures 1 and 2, and column 6, lines 7-17);
an inlet (#16) configured to supply a crystal suspension mixture composed of crystals and mother liquor into the cylindrical vessel (#10) (see figures 1 and 2, and column 6, lines 23-35)
a first outlet (#27, #28) configured to discharge mother liquor from the cylindrical vessel (see figures 1 and 2, and column 6, lines 23-35),
a second outlet (#21, #31) configured to discharge crystals or crystal melt from the cylindrical vessel (see figures 1 and 2, and column 6, lines 23-35),
a circulation conduit (#50) configured to circulate melt arranged outside the cylindrical vessel (#10), the circulation conduit (#50) being in communication with the wash chamber (#12) (see figures 1 and 2, and column 9, lines, 14-31); and
a static grid element (#20 fig. 1, #34 fig. 2) arranged in the wash chamber (#12) configured to restrict movement of a crystal bed that has been compacted in the wash chamber (#12) by the piston and configured to direct a wash liquid entering into the cylindrical vessel from the circulation conduit (#50) so as to homogeneously distribute the wash liquid over an entire cross-section of the wash column (#12) (see figures 1 and 2, and column 6, lines 36-45);
the static grid element (#20) comprising at least one element, which is at least substantially vertically extending, and at least two vertically extending cavities, which are at least substantially vertically extending, the at least two cavities, which are at least substantially vertically extending, being open at upper and lower ends thereof, but otherwise at least partially closed, 
wherein a heating element is provided in the circulation conduit to control a temperature of the circulated melt (see figure 2 and column 9, lines 14-20).
The differences between Thijssen and the instant invention is that Thijssen fails to disclose: (1) wherein a second inlet leads from the cylindrical vessel into the circulation conduit for discharging a part of the crystals or crystal melt thereof into the circulation conduit and a third outlet leads from the circulation conduit into the cylindrical vessel for partially reintroducing the circulated melt as reintroduced wash liquid into the cylindrical vessel so as to flow through the static grid element to the crystal bed, (2) wherein the second inlet and the third outlet are arranged at a downstream side of the static grid element, the downstream side being a side of the static grid element that is opposite to a side of the static grid element at which the piston performs a compression stroke, and (3) wherein dimensions and cross-sectional areas of the cavities are adjusted so as to allow the formation and maintenance of the crystal bed and to homogeneously distribute the reintroduced wash liquid over the entire cross-section of the wash column.
Applicant discloses on paragraph [0006] of published specification that: “Moreover, a circulation conduit is arranged outside the cylindrical vessel, which is in communication with the wash column via an inlet and an outlet and thus allows to circulate crystals and/or melt thereof by transporting crystals and/or melt thereof from the wash column chamber via the inlet into the circulation conduit, through the circulation conduit and at least partially 
Applicant further discloses on paragraph [0019] of published specification that: “This solution bases on the surprising finding that the scraper in form of rotary discs comprising scraping knives provided for processing aqueous systems at the upper side of the prior art wash column chambers (and for processing non-aqueous systems at the lower side of the prior art wash column chambers) for comminuting the most compressed part of the crystal bed and transferring the comminuted crystals and/or melt thereof into the circulation conduit can be with great advantage replaced by a static grid element, namely a static grid element comprising at least one element, which is at least substantially vertically extending, and at least one cavity, which is at least substantially vertically extending, wherein the at least one cavity is open at its--seen in vertical direction or along the longitudinal axis of the wash column apparatus, respectively,--upper and lower ends, but otherwise at least partially closed by the adjacent at least substantially vertically extending element. Such a static grid element allows to dispense the known rotary scrapers in the wash column and thus to reliably avoid the disadvantages associated with the rotary scrapers. More specifically, the static grid element used in accordance with the present invention is mechanically strong enough to withstand the forces imposed by the crystal bed on the grid. The static grid element assures a high 
There is no reason, motivation or suggestion in Thijssen, alone or in combination, which would motivate one of ordinary skill in the art to have a wash column apparatus with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1774